10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:20-cr-00289-RFB-VCF Document 14 Filed 10/21/20 Page 1 of 2

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
LISA CARTIER-GIROUX
Lisa.Cartier-Giroux@usdoj.gov
KIMBERLY SOKOLICH
Kimberly .Sokolich@usdoj.gov
Assistant United States Attorneys
501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

(702) 388-6336

Attorneys for Plaintiff
The United States of America

 

ENTERED

 

ED _—___ RECEIVED
EN _____ SERVED ON
COUNSEL/PARTIES OF RECORD

 

OCT 21 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
\
VS.

JEANETTE RENEE WALLACE,

Defendant.

 

 

 

 

THE GRAND JURY CHARGES THAT:

Case No.: 2:20-cr- an? & I
CRIMINAL INDICTMENT
VIOLATION:

18 U.S.C. §§ 1361 and 2 — Depredation
Against Property of the United States

COUNT ONE

On or about May 30, 2020, in the State and Federal District of Nevada,

JEANETTE RENEE WALLACE,

defendant herein, willfully and by means of kicking and throwing rocks, paint, and other

objects, did injure and commit a depredation against property of the United States and of

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00289-RFB-VCF Document 14 Filed 10/21/20 Page 2 of 2

any department or agency thereof, and property which had been manufactured and
constructed for the United States, and any department or agency thereof, specifically, the
Foley Federal Building, 300 South Las Vegas Boulevard, Las Vegas, Nevada 89101, and
the resulting damage was over one thousand dollars ($1000.00), all in violation of Title 18,
United States Code, Sections 1361 and 2.

DATED: this 21* day of October, 2020.

A TRUE BILL:

/S/
FOREPERSON OF THE GRAND JURY

NICHOLAS A. TRUTANICH
United States Attorney

LISA CARTIER-GIROUX
KIMBERLY SOKOLICH
Assistant United States Attorneys

 

 
